Citation Nr: 0635362	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  04-43 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to show 
that the appellant meets the criteria for basic eligibility 
requirements for Department of Veterans Affairs benefits.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The U.S. Army Reserve Personnel Center (ARPERCEN), has 
certified that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which determined that new and 
material evidence had not been presented to show that the 
appellant met the criteria for basic eligibility for VA 
benefits.  


FINDINGS OF FACT

1.  In a final decision, dated in December 1999, the Board 
denied the appellant's claim of basic eligibility for VA 
benefits.

2.  Evidence received since the December 1999 Board decision, 
which was not previously of record, and which is not 
cumulative of other evidence of record, does not raise a 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The December 1999 Board decision that denied the 
appellant's claim of basic eligibility for Department of 
Veterans Affairs (VA) benefits is final.  38 U.S.C.A. 
§ 7104(b) (West 2002).

2.  Evidence received since the December 1999 Board decision 
is not new and material, and the appellant's claim of basic 
eligibility for Department of Veterans Affairs (VA) benefits 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that he had qualifying service for VA 
benefits between October 1942 and December 1945.  

The Board notes that in January 1998, the appellant first 
filed a claim (VA Form 21-526) for VA benefits.  In February 
1998, the RO denied his claim, and the appellant appealed.  
In December 1999, the Board denied the claim, after finding 
that the criteria for basic eligibility for VA benefits had 
not been met.  The Board's decision was final.  See 
38 U.S.C.A. § 7104(b)( West 2002).

In May 2004, the RO received a formal Application for 
Compensation and/or Pension (VA Form 21-526) from the 
appellant, which was construed as an attempt to reopen his 
claim for benefits.  

The U.S. Court of Appeals for the Federal Circuit has held 
that the new and material evidence requirement set forth in 
38 U.S.C.A. § 5108 applies to the reopening of claims that 
were previously disallowed for any reason, including those 
claims for establishing status as a claimant.  See D'Amico v. 
West, 209 F.3d 1322, 1326-1327 (Fed. Cir. 2000).  In light of 
that holding, it appears clear that claims for basic 
eligibility that have previously been finally denied, as in 
the present case, must first meet the new and material 
evidence requirement before such a claim can be reopened.

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

The provisions of the regulation pertaining to an application 
to reopen a claim, 38 C.F.R. § 3.156, were changed only for 
claims filed on or after August 29, 2001.  66 Fed. Reg. 45620 
(Aug. 29, 2001), codified at 38 C.F.R. § 3.156.  The 
appellant's application to reopen his claim for service 
connection was filed in May 2004; consequently, the current 
version of § 3.156 applies.

Under the revised provisions of 38 C.F.R. § 3.156(a), a 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing 
evidence not previously submitted to agency decisionmakers. 
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

The most recent and final denial of this claim was in 
December 1999.  Therefore, the Board must determine if new 
and material evidence has been submitted since that time.  
See 38 U.S.C.A. § 5108.  When determining whether the 
evidence is new and material, the specified basis for the 
last final disallowance must be considered.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The term "veteran" is defined by law as a person who served 
in the active military, naval or air service, and was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The 
term "active military, naval, or air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes.  38 U.S.C.A. § 
107; 38 C.F.R. § 3.40.

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of Oct. 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive, were made under the 
provisions of Public Law No. 190, as it constituted the sole 
authority for such enlistments during that period.  This 
paragraph does not apply to officers who were commissioned in 
connection with the administration of Public Law No. 190.  38 
C.F.R. § 3.40(b) (2006).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d) 
(2006).

In general, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including recognized 
guerrilla service, shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
non-service-connected pension benefits.  See 38 U.S.C.A. § 
107(a); 38 C.F.R. § 3.40.

The following certifications by the service departments will 
be accepted as establishing guerrilla service: (1) recognized 
guerrilla service; (2) unrecognized guerrilla service under a 
recognized commissioned officer only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army.  This 
excludes civilians.  See 38 C.F.R. § 3.40(d)(1), (2).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, VA may accept evidence of service submitted 
by an appellant, such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions: (1) the evidence is a document issued 
by the service department.  A copy of an original document is 
acceptable if the copy was issued by the service department 
or if the copy was issued by a public custodian of records 
who certifies that it is a true and exact copy of the 
document in the custodian's custody; and (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of VA, the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

However, where the appellant does not submit evidence of 
service or the evidence submitted does not meet the 
requirements of 38 C.F.R. § 3.203, VA shall request 
verification of service from the service department.

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203.  With regard to 
Philippine service, certifications by the service department 
will be accepted as establishing periods of recognized 
service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla.  Moreover, the United States Court 
of Appeals for Veterans Claims (Court) has held that a 
service department determination as to an individual's 
service shall be binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115, 120 
(1993).

At the time of the Board's December 1999 decision, the 
evidence included the appellant's claim (VA Form 21-526), in 
which he did not indicate whether he was applying for 
compensation, pension, or both "compensation and pension."  
He indicated that he had qualifying service with "Sergeant 
Col. F. Sandico's unit, M.C. Clidoro's Comd, 6th Div. Hqs, US 
Army, 55th Inf Brgd Guerrilla Org" from October 1942 to 
December 1945, with reserve and national guard service 
indicated between September 1964 and November 1969, primarily 
with "162nd FA Btn, Camp Olivas, Pampanga."  The Board 
further notes that in his substantive appeal (VA Form 9), 
received in June 1998, he asserted that he had recognized 
guerilla service with "Bn 2nd SQ 3rd Pltn "B" Co. 2nd Bn 1st 
Reg't." 

Other evidence included two statements from the "Bicol 
Brigade," dated in December 1945, indicating that the 
appellant had service as a sergeant with Colonel Francisco 
Sandico's Unit, 55th Infantry Brigade, Guerilla Forces, 
between October 1942 and December 1945.  

In April 1999, the NPRC certified, in response to the RO's 
request, that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  

In its December 1999 decision, the Board indicated that 
although the appellant had submitted documents indicating 
guerilla service, these documents did not qualify as 
acceptable proof of service for VA purposes, and could not be 
accepted by the Board as verification of service for the 
purpose of receiving VA benefits.  See Soria v. Brown, 118 
F.3d 747, 749 (Fed. Cir. 1997).  The Board concluded that the 
appellant did not meet the basic eligibility requirements for 
either compensation benefits, or for nonservice-connected 
pension benefits.  See 38 C.F.R. §§ 3.40, 3.41, 3.203.  

Evidence received since the Board's December 1999 decision 
consists of the appellant's claim and other written 
statements, which are essentially cumulative of those in the 
record prior to the Board's December 1999 decision.  He has 
also submitted a document indicating that he received medical 
care in 2004.  

The Board finds that new and material evidence has not been 
submitted.  The submitted evidence is essentially cumulative 
of that which was in the record at the time of the Board's 
December 1999 decision.  In April 1999, the service 
department essentially found, based on U.S. service 
department records, that the appellant had no qualifying 
service.  As noted above, the Court has held that a service 
department determination as to an individual's service shall 
be binding on VA.  See Duro; Dacoron.  Moreover, there has 
been no new evidence presented since the NPRC's search which 
is different from the evidence already considered, that would 
warrant a request for recertification.  See Sarmiento v. 
Brown, 7 Vet. App. 80 (1994).  Alternatively stated, no new 
documents have been submitted by the appellant in support of 
the claim which satisfy the requirements of 38 C.F.R. § 3.203 
as acceptable proof of service.  Furthermore, the appellant 
does not contend that the service as verified by the service 
department is erroneous in such a way as to warrant a further 
request to the service department to verify or re-certify 
additional military service.  Id.  

In summary, inasmuch as the U.S. service department's 
determination regarding the appellant's service is binding on 
VA, the Board concludes that the appellant has not presented 
new and material evidence to reopen the claim of basic 
eligibility for VA benefits.  As new and material evidence 
has not been submitted to reopen the appellant's claim of 
basic eligibility for VA benefits, the claim may not be 
reopened.

Under 38 U.S.C.A. § 5103(a), VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  Similarly, under 38 U.S.C.A. § 5103A, VA is 
not required to assist a claimant in developing evidence to 
substantiate a claim where there is no reasonable possibility 
that such aid could substantiate the claim because there is 
no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  See 
VAOPGCPREC 5-04.  As explained, there is no legal basis to 
grant the present claim.  

Finally, the appellant has been informed (1) about the 
information and evidence not of record that is necessary to 
substantiate the claim for entitlement to basic eligibility 
to VA benefits; (2) about the information and evidence that 
VA will seek to provide; (3) about the information and 
evidence the claimant is expected to provide; and (4) the 
need to provide any evidence in his possession that pertains 
to the claim.  In this case, in a letter dated in April 2004, 
in the June 2004 decision on appeal, and in the October 2004 
statement of the case, the appellant received adequate notice 
in this regard, including citation to 38 C.F.R. § 3.203.  
Accordingly, the claim must be denied.  

Since the appellant's claim for basic eligibility for 
Department of Veterans Affairs (VA) benefits was denied by 
the RO and is also being denied by the Board based upon lack 
of qualifying service, as discussed above, there is no 
potential issue that would warrant additional notice.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  


ORDER

As new and material evidence has not been received, the 
appellant's application to reopen a claim for basic 
eligibility for VA benefits is denied.



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


